Citation Nr: 1536054	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-48 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for the residuals of "mini strokes" (TIAs) to include as being secondary to a heart condition. 

3.  Entitlement to service connection for hypertension to include as being secondary to a heart condition. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for bilateral peripheral neuropathy. 

6.  Entitlement to service connection for disabilities of the feet, including degenerative changes and flat feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The appellant had verified active service in the United States Marine Corps from September 1981 to February 1989 and from November 1990 to March 1991.  He also had service in the Air Force National Guard from 1997 through 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  In November 2010, a hearing on appeal was held at the RO before the undersigned, who is the Veterans Law Judge designated by the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing has been produced and has been included in the claims folder for review. 

The Board notes that during the hearing before the undersigned, the appellant specifically withdrew his previously submitted request for a hearing before an RO Hearing Officer. 

In March 2011, the claims were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  They have since been returned to the Board for appellate review.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claim for another time; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.  

The AMC/RO failed to comply with the Board's remand directives with regard to the VA examination that was accomplished in November 2013.  Additionally, the AMC/RO failed to comply with the Board's directives as to verifying the Veteran's dates of service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, the matter must, once again, be remanded.  

The Board's March 2011 remand directed that the RO/AMC should attempt to verify the appellant's period of service and request the specific dates for all the appellant's periods of active and inactive duty for training.  The State of Tennessee Adjutant General was contacted and documents were received.  However, the appellant's periods of active and inactive duty for training remain unclear, which could impact the service connection claims.  Accordingly, further inquiry is necessary.

The Board's September 2013 remand also directed that VA examination be conducted to determine the medical likelihood that the disabilities on appeal are etiologically related to service.  The examination conducted in May 2011 included the findings as follows:  

It is less likely as not that ischemic heart disease is related to service.  Rationale: No evidence of ischemic heart disease found in service.  

It is less likely as not that current hypertension is related to service.  Rationale: STRs show diagnosis in 1998; Blood pressure readings in service do not meet definitional guidelines.  STRs do not state or suggest that the etiology of the veteran's in-service cardiomegaly, which has persisted to present.  It is at least as likely as not that the cardiomegaly was related to work overload related to the veteran's body mass.  I can't speculate on the cause of dizziness in 1984 without resort to speculation.  

It is less likely as not the current residuals of mini strokes are related to strokes.  Rationale: Mini stroke occurred in 2003 after discharge.  

It is less likely as not that the current bilateral pes planus is related to service.  Rationale: veteran was diagnosed for the first time with pes planus in 2007, 16 years after he left active service.  It is more likely than not that the veteran's  (sic)

It is less likely as not the current diabetes mellitus and bilateral peripheral neuropathy are related to service.  Rationale: diabetes diagnosed in 2004, peripheral neuropathy in 2005.  

Although the Board Remand directed that the examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions, the examiner did not provide an adequate rationale for these opinions in the examination report.  Moreover, although the Remand noted that STRs show evidence of cardiomegaly, hypertension, dizziness, and pes planus, the first page of the examination report indicates that the Veteran had no history of heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, dyspnea or fatigue.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

For these reasons, and in accordance with the Court's holding in Stegall, the Board finds that the Veteran's service dates must be clarified, then the claims file must be provided for review to the same VA examiner who prepared the March 2011 examination report, or a suitable substitute.  Thereafter, the VA examiner is asked to review the entire claims file and to provide opinions with a supportive rationale as to whether it is at least as likely as not that the Veteran has had the disabilities on appeal at any time during the period on appeal, and if so, the likelihood that they are related to service.  As to pes planus, it should be stated whether the disability was aggravated during active duty or a period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the appellant's service in the Air Force National Guard, the RO/AMC should obtain verification of each of the appellant's periods of ACDUTRA and INACDUTRA by day, month and year, for example, by obtaining a copy of the Soldier Detail Report.  The appropriate authority should be contacted, to include the National Guard Bureau in Arlington, Virginia.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should request, from the same VA examiner who performed the VA examination in 2011, or a suitable substitute, an addendum opinion on the following:

(a) The examiner should render an opinion as to whether it is at least as likely as not that any cardiac condition, hypertension and any residuals of mini-strokes are related to or began during a period of active military service (September 1981 to February 1989 and November 1990 to March 1991) or a period of active duty for training (ACDUTRA).  In this regard, the examiner's attention is directed to an in-service diagnosis of cardiomegaly in January 1989.  In addition, the Veteran had an episode of dizziness in October 1984 that was diagnosed as vertigo of questionable etiology.  

(b) The examiner should render an opinion as to whether it is at least as likely as not that degenerative changes of the feet are related to an injury or disease incurred during a period of active military service (September 1981 to February 1989 and November 1990 to March 1991) or a period of active duty for training.  Also, is it at least as likely as not that the degenerative changes resulted from an injury incurred during a period of inactive duty for training.  

(c) With respect to pes planus, the examiner should provide an opinion as to whether the condition, which was noted upon the August 1981 induction examination report, was aggravated during active service.  In other words was there a permanent increase in disability during service.

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

Also, is it at least as likely as not that pes planus was aggravated (i.e., permanently worsened) during a period or periods of active duty for training.  

(d) The examiner should render an opinion as to whether it is at least as likely as not that bilateral peripheral neuropathy is related to an injury or disease incurred during a period of active service or active duty for training.    

(e) The examiner should render an opinion as to whether it is at least as likely as not that diabetes is related to an injury or disease incurred during a period of active service or active duty for training.      

(f) Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  

3.  Undertake any other indicated development.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


